Citation Nr: 0116473	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  94-12 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for postoperative 
residuals of bilateral inguinal hernias.

2.  Entitlement to service connection for a chronic lung 
disorder, diagnosed as chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1941 until retiring in January 1971.

In August 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, granted the veteran's 
claim for service connection for postoperative residuals of 
bilateral inguinal hernias and assigned a noncompensable 
rating of 0 percent effective from the date of his claim.  
The RO also granted his claim for service connection for 
chronic lumbosacral strain and assigned a noncompensable 
rating for that disability, too, but denied his claim for 
service connection for a chronic lung disorder-including 
residuals of upper respiratory infections (URIs) that were 
treated while he was on active duty in the military and more 
recently diagnosed chronic obstructive pulmonary disease 
(COPD).  He appealed to the Board of Veterans' Appeals 
(Board)-requesting higher, i.e., compensable, ratings for 
his hernia and low back disabilities and service connection 
for his lung disorder.

During the pendency of his appeal, the veteran moved from 
Texas to Florida and, as a result, the RO in St. Petersburg 
assumed jurisdiction over his case.  The Board remanded his 
case to that RO in October 1997 for further development and 
consideration.  And in March 1998, after completing the 
development requested, the RO increased the rating for the 
chronic lumbosacral strain from the noncompensable level of 0 
percent to 10 percent-with the same effective date.  The 
veteran's representative since has indicated in a July 2000 
statement on his behalf that the 10 percent rating is 
appropriate and, therefore, this claim is no longer before 
the Board.  38 C.F.R. § 20.204 (2000); see also AB v. Brown, 
6 Vet. App. 35, 39 (1993).  However, the RO has continued to 
deny the claims for a higher rating for the postoperative 
residuals of the bilateral inguinal hernias and for service 
connection for a chronic lung disorder (COPD)-including as 
secondary to a nicotine dependence acquired while on active 
duty in the military due to smoking.  Thus, those claims are 
still on appeal.





FINDINGS OF FACT

1.  The veteran has not had any recurrence of the hernias in 
his right and left inguinal areas for many years now; his 
left inguinal area is currently completely asymptomatic, with 
no objective clinical indications of any residuals at all, 
and he experiences only occasional pain and tenderness in his 
right inguinal area, usually only associated with movement, 
which nonetheless does not cause any actual functional 
impairment-such as by hindering or interfering with his 
participation in activities; he also does not take any 
medication for his hernias.

2.  While on active duty in the military, the veteran 
received treatment for recurring URIs, which eventually 
resolved, and for common-cold and flu-like symptoms; there is 
no indication at all in his medical and other records from 
service, however, that he had any complaints of, or received 
any treatment for, COPD or for symptoms associated with this 
condition.

3.  COPD was not initially diagnosed until, at the very 
earliest, sometime during 1990, nearly 20 years after the 
veteran's service in the military had ended.

4.  While the record on appeal contains medical evidence 
indicating the veteran's chronic cigarette smoking likely 
contributed to him developing COPD, there is no persuasive 
evidence of record indicating that he began to smoke while on 
active duty in the military or that he acquired an addiction 
to nicotine while in service or that he was exposed to toxic 
levels of asbestos while in service.



CONCLUSIONS OF LAW

1.  The criteria have not been met for a compensable rating 
for the postoperative residuals of the bilateral inguinal 
hernias.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7338 (2000).

2.  The veteran's COPD is not proximately due to or the 
result of a chemical addiction to nicotine that he acquired 
in service or, alternatively, to exposure to asbestos while 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Higher (i.e., Compensable) Rating for 
the Postoperative Residuals of the Bilateral Inguinal Hernias

Ratings are determined by comparing the symptoms the veteran 
is presently experiencing with criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule)-which is 
based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  And after careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations concerning the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
And where, as here, the veteran has appealed the initial 
rating assigned just after establishing his entitlement to 
service connection for the specific condition at issue, VA 
must consider his claim in this context-insofar as the 
propriety of the initial rating, which also must include 
consideration of whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his current appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); 
cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran currently has a noncompensable rating of 0 
percent for his hernias.  And according to 38 C.F.R. § 4.114, 
Diagnostic Code 7338, this rating is warranted if the 
inguinal hernias are small, reducible, or without true hernia 
protrusion, or if not operated on, but remedial.  The next 
higher rating of 10 percent requires evidence of 
postoperative recurrent residuals, if the hernias are readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted if the hernias are small, and 
there is evidence of recurrent postoperative residuals, or if 
they are unoperated irremediable, not well supported by a 
truss, or not readily reducible.  The maximum 60 percent 
rating under this code requires evidence indicating the 
hernias are large, with postoperative recurrent residuals, if 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id.

The veteran has undergone surgery on three different 
occasions for his hernias, but all of the surgeries occurred 
many years ago.  He initially underwent surgery for a hernia 
in his right inguinal area in 1946, and he underwent 
additional surgery for a left inguinal hernia in July 1969, 
and further surgery for a right inguinal hernia the following 
year, in November 1970.  But there has not been any 
recurrence of the hernias during the years since.  And when 
examined by VA for compensation purposes in December 1997, 
there continued to be absolutely no hernias present in either 
his right or left inguinal area.  In fact, there was no 
objective clinical evidence of any residual symptoms 
whatsoever involving the left inguinal area, and the 
VA examiner expressly noted this in his resulting diagnosis.  
And the only residual symptoms involving the right inguinal 
area was some "occasional" pain, which even the veteran, 
himself, acknowledged usually only occurred with movement, 
and some tenderness to palpation along this canal.  This 
area, however, was completely asymptomatic, otherwise.  And 
the veteran also indicated that he does not take any 
medication for his hernias, and that they do not prohibit him 
from participating in any activities.  So the occasional pain 
and tenderness that he experiences, even acknowledging that 
he does, nevertheless do not actually cause any functional 
impairment of any sort as a consequence-which is the 
dispositive concern when rating the severity of his 
disability.  So there is no basis for increasing his rating 
to a compensable level.  Also, since this represents the 
maximum level of disability that he has had since filing his 
claim, he is not entitled to a "staged" rating, either, in 
accordance with the Court's holding in the Fenderson 
decision.

II.  Entitlement to Service Connection for a Chronic Lung 
Disorder (COPD)

The veteran alleges that he has COPD either as a result of a 
chemical addiction to nicotine that he acquired from smoking 
at least 2 packages of cigarettes per day virtually 
throughout his 30-year military career or, alternatively, as 
a result of being exposed to asbestos during service while 
stationed aboard ships.

The veteran first alleged in August 1997 that he was entitled 
to service connection for COPD based on a nicotine dependency 
acquired in service due to smoking.  Therefore, since he 
filed his claim on this basis prior to June 9, 1998, 
VAOPGCPREC 2-93 (Jan. 13, 1993) applies, and service 
connection may be established for COPD if the evidence shows 
that a disease or injury resulted from tobacco use during 
active military service.  See also the Acting VA 
Under Secretary for Benefits (USB) Letter 20-97-14 (July 24, 
1997), referring to a May 5, 1997, letter from the VA Under 
Secretary for Health (USH), concluding that nicotine 
dependence is a disease for VA compensation purposes.  And in 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, where, as here, the governing law or regulation 
changes during the pendency of the appeal, VA must apply the 
version that is most favorable to the veteran-absent a 
contrary intent of Congress or the Secretary of VA.

In another precedent opinion, however, the VA General Counsel 
set forth a 
two-pronged, sequential analysis for determining whether a 
veteran is entitled to service connection on the premise that 
he became chemically addicted to nicotine from chronic 
smoking that began while he was on active duty in the 
military.  The VA General Counsel indicated that, for service 
connection to be warranted in these types of cases, then:

(1) the veteran must have acquired a 
chemical dependence on nicotine during 
service; and

(2) his nicotine dependence must have 
been the proximate cause of his present 
disability.

See VAOPGCPREC 19-97 (May 13, 1997).  If so, then service 
connection for the disability at issue should be granted on a 
secondary basis-pursuant to the provisions of 38 C.F.R. 
§ 3.310(a).

The VA General Counsel also indicated that the first tier of 
the above analysis, concerning the question of whether the 
veteran became chemically dependent on nicotine while in 
service, is a medical issue.  This in turn means that 
competent medical evidence, and not just the opinion of a lay 
person, is required to address this question; a lay claimant 
is not competent to diagnose nicotine dependence.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  And of equal or even greater 
significance, nicotine dependence need not be conceded in the 
absence of a medical diagnosis; a "smoking habit" alleged 
by the veteran, or otherwise shown by the record, is not 
necessarily the same thing as an actual chemical addiction to 
nicotine, as nicotine dependence is a disease-specifically, 
a psychiatric disability.  See USB Letter 20-97-14 (July 24, 
1997) and page 133 of the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).

The veteran's history of cigarette smoking (i.e., his 
"smoking habit") is well documented in the record.  See, 
e.g., the reports of outpatient consultations in March 1993 
and January 1996, as well as the reports of his VA 
compensation examinations in April 1996 and December 1997.  
So it is not disputed that he is a chronic smoker and, 
indeed, appears to have been one for several years now and, 
in fact, continues to smoke even to this day, against the 
advice of his doctors.  It also is not disputed, based on 
this evidence, that he has COPD and that he has had it for 
several years now.  But despite his and his representative's 
allegations, there is no probative evidence of record 
indicating that he began to smoke cigarettes while on active 
duty in the military-much less, even were the Board to 
assume for the sake of argument that he did begin to smoke in 
service, that he actually became chemically addicted to 
nicotine while in service, as opposed to, for example, 
sometime during the many years that have elapsed since he 
retired from the military in January 1971.  And although 
there is medical evidence indicating that he has a history of 
smoking since service, there is no documented history of 
smoking during service-except for his own unsubstantiated 
allegations that he did.  But more is required to support a 
claim for a VA benefit than mere allegations, alone.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Rather, there also 
must be medical evidence supporting the allegations, and 
there is no such evidence in this particular appeal.

In attempting to prove that he did become chemically addicted 
to nicotine from smoking while on active duty in the 
military, the veteran and his representative rely heavily on 
statements made by a VA physician who examined him in 
December 1997.  That physician indicated that, "[a]ccording 
to the [veteran]," he began smoking while in the service, in 
1944, and had continued to smoke for more than 50 years since 
at two packs per day.  The veteran also indicated this in 
response to a questionnaire that he received from the RO.  
That VA physician also indicated that the veteran first 
noticed seven years prior to that examination (which would 
have been in about 1990) that he had begun to experience 
increasing shortness of breath and decreasing exercise 
tolerance, ultimately resulting in a diagnosis of COPD, and 
that he also had experienced frequent URIs while in service-
which, according to the veteran, were severe about once a 
year.  That VA physician went on to note that, according to 
the veteran, he also was exposed to asbestos during service 
while stationed aboard ships in the Navy, and that "it is 
likely that his smoking history has contributed to his [COPD] 
and has probably also been exposed to asbestos."

The statement of that VA physician, even if accepted as true, 
does not show that the veteran actually became chemically 
addicted to nicotine while in service, from smoking, or even 
that he currently has a chemical addiction to nicotine.  
His "smoking habit," while noted by history, is not 
equivalent to an actual medical diagnosis of a chemical 
dependency on nicotine.  And aside from that, the history 
of smoking that was noted during that examination, which 
dated back to service, was based entirely on the veteran's 
unsubstantiated statements, alone.  When in actuality, his 
service medical and other personnel records from the military 
make absolutely no mention whatsoever of him smoking 
cigarettes at any time while in service-much less acquiring 
a chemical addiction to nicotine while in service.  And 
although he received treatment on various occasions during 
service for recurring URIs, colds, and flu-like symptoms, 
COPD was not diagnosed at any time during service or for many 
years after service-prior to, at the very earliest, 1990, 
nearly 20 years after his service in the military had ended.  
Consequently, while a cause-and-effect contributory 
relationship between his "smoking habit" and his COPD is 
medically shown, based on the December 1997 opinion of the 
VA examiner, this is not in turn tantamount to showing that 
there is a relationship between the veteran's "smoking 
habit" and his service in the military, i.e., 
medical evidence or an opinion indicating that he became 
chemically addicted to nicotine during service.  And that is 
the dispositive issue in his current appeal.

As alluded to earlier, since the veteran and his 
representative are laymen, they do not have the medical 
competence, themselves, to diagnose nicotine dependence in 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Hasty v. Brown, 13 Vet. App. 230 (1999); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  And again, despite their 
contentions to the contrary, the VA physician who examined 
the veteran in December 1997 did not indicate that he 
actually acquired a chemical dependency on nicotine while in 
service, or even that he currently has such an addiction-
only that "his smoking history has contributed to his 
[COPD]."  And that history of smoking (i.e., the "smoking 
habit") cited by the VA examiner was not, in turn, 
etiologically linked to the veteran's service in the 
military.  So as a consequence, the Board does not have to 
blindly concede that the veteran began to smoke cigarettes 
while he was on active duty in the military or, 
more importantly, that he actually acquired a chemical 
dependency on nicotine in service from his smoking-
particularly where, as here, the contemporaneous evidence of 
record from service indicates otherwise.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) ("[w]hile it is true 
that the [Board] is not free to ignore the opinion of a 
treating physician, the [Board] is certainly free to discount 
the credibility of that physician's statement" if, as here, 
it was based on an inaccurate factual premise).  Moreover, 
merely because the VA physician who examined the veteran in 
December 1997 reported a history of smoking dating back to 
service, as recounted by the veteran, himself, is not the 
same as actually linking the onset of the veteran's smoking 
to his military service because the VA physician only 
was reporting what the veteran had told him in the course of 
being examined (and which he also had indicated in his 
response to the RO's questionnaire).  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence to establish 
entitlement to service connection).  A medical opinion, as 
here, based purely on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty for establishing service 
connection.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Furthermore, a medical opinion, as here, is inadequate when 
it is unsupported by the evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

The same is true of the veteran's claim for service 
connection for COPD based on the alternative theory of 
exposure to toxic asbestos while stationed aboard ships 
during his service in the Navy.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor are 
there specific regulations.  However, in 1988, the VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular since have been included in VA Adjudication 
Procedure Manual, M21-1, part VI, paragraph 7.21 (October 3, 
1997).  The VA must adjudicate the veteran's claim for 
service connection for COPD, as a residual of exposure to 
asbestos, under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  And when considering these types of claims, the VA 
must determine whether the veteran's military records contain 
evidence of exposure to asbestos during service, whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and whether there is a relationship 
between asbestos exposure and the claimed disease (which, 
here, is COPD).  See M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 
7-IV-4.  VA Adjudication Procedure Manual, 
M21-1 further states, in relevant part, that "[h]igh exposure 
to asbestos and a high prevalence of disease have been noted 
in insulation and shipyard workers."

Here, though, there is no indication in the medical and other 
records concerning the veteran's service in the Navy 
suggesting that he was exposed to asbestos.  But while a lay 
person is not competent to testify as to the cause of a 
disease, a layman is competent to testify as to the facts of 
asbestos exposure.  See McGinty, 4 Vet. App. at 432.  
However, in this case, although the veteran sincerely 
believes that he was exposed to toxic asbestos during 
service, while stationed aboard ships, he has not submitted 
or otherwise identified any probative evidence to 
substantiate this allegation.  The only indication of 
exposure during service comes from him, personally, including 
when examined by VA for compensation purposes in December 
1997.  But his allegation of exposure to asbestos is not 
otherwise supported by the records concerning his military 
service and, aside from that, there are indications that he 
was exposed to toxic substances at other times during his 
life, prior to entering the military, which just as well may 
have contributed to his current respiratory impairment.

The VA physician who examined the veteran in December 1997 
indicated that he "has probably also been exposed to 
asbestos."  But it is patently apparent from the report of 
that evaluation that the VA physician made that statement 
based entirely on the veteran's self-reported, yet 
unsubstantiated, history of exposure to asbestos in service, 
which he had claimed while being examined-as evidenced by 
the VA examiner prefacing his statement by pointing out that 
"[t]he patient also relates."  See Layno, 6 Vet. App. at 
471.  But since there is no evidence, other than the 
veteran's unsubstantiated allegations, indicating that he 
actually was exposed to asbestos while serving with the Navy, 
the VA examiner's conclusion that the veteran probably was 
cannot "enjoy the presumption of truthfulness" and, 
therefore, does not constitute "competent medical evidence" 
sufficient to warrant service connection.  Id. at 469.  This 
is especially true where, as here, the actual records 
concerning the veteran's service in the military do not bear 
this out.  His service personnel records-namely, his DD Form 
214N, indicate that his primary military occupational 
specialty (MOS) while in the Navy was a helicopter pilot in a 
patrol squadron.  But that is not, in and of itself, 
suggestive that he was exposed to toxic asbestos in that 
capacity.  And there also is no other indication of such 
exposure in the other records concerning his military 
service.  In fact, when earlier evaluated by VA in April 
1996, the examining physician indicated the veteran was 
exposed to histoplasma prior to entering the military, while 
growing up on a farm in rural Georgia.  And that was despite 
the veteran's claim during that evaluation that he also was 
exposed to sulfuric and nitric acids early in his Naval 
career while doing electroplating for aircraft parts-which, 
standing alone, is not sufficient evidence of in-service 
exposure.  See Nolen v. West, 12 Vet. App. 347 (1999).

Thus, inasmuch as there is no competent medical evidence or 
opinion of record either linking the veteran's COPD to his 
service in the military-and, in particular, to a chemical 
addiction to nicotine that he acquired in service or, 
alternatively, probative evidence showing that he was exposed 
to asbestos while on active duty in the military, service 
connection for COPD is not warranted.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In denying the veteran's claims, the Board realizes there 
recently has been a change in the law governing claims for VA 
benefits-as a result of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  This law, among other things, 
totally eliminated the requirement of submitting a well-
grounded claim and redefined VA's obligations with respect to 
notifying the veteran of the type of evidence necessary to 
substantiate his allegations and assisting him in developing 
his claims by obtaining supporting evidence and having him 
examined, etc.

Here, however, it is not necessary to remand this case to the 
RO to comply with the VCAA because the veteran already has 
been notified of the various requirements for establishing 
his entitlement to service connection for COPD and a higher 
rating for his hernias-including as a result of the Board 
remanding this case to the RO in October 1997 for the type of 
development and consideration required by the VCAA, although 
it had not yet been enacted.  The RO also had apprised the 
veteran of the reasons and bases for its decision when 
notifying him of it in August 1993, and again apprised him of 
this and of the applicable laws and regulations governing his 
claims when providing him a Statement of the Case (SOC) in 
November 1993, and when more recently providing him 
Supplemental Statements of the Case (SSOCs) in April 1997 and 
March 1998.  And the RO provided him the latter SSOC after 
the Board's October 1997 remand-which, again, was issued for 
the type of development and consideration (having him 
examined, etc.) required by the VCAA, although that law had 
not yet been enacted.  And although, following the remand, 
the RO denied the veteran's claim for service connection for 
COPD as not well grounded, the Board nonetheless did not-but 
rather, adjudicated this claim on the full merits, which, in 
turn, made his burden of proof significantly less difficult.  
And yet, the evidence still was not sufficient to grant 
service connection or, for that matter, a higher rating for 
his hernias.  Thus, he was not prejudiced by the Board going 
ahead and adjudicating his claims without first remanding 
them, yet again, to the RO to comply with the VCAA.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993); Fossie v. West, 12 
Vet. App. 1 (1998); see also Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(... remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided.)


ORDER

The claim for service connection for a chronic lung disorder 
(COPD) is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

